Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 7th day of July, 2005, by and among VitalStream, Inc., a Delaware
corporation (the "Company"), and Philip N. Kaplan ("Employee").

 

RECITALS

WHEREAS, the parties entered into that certain Employment Agreement dated as of
October 18, 2002, as amended by First Amendment to Employment Agreement of
October 18, 2002 (the "Agreement"); and

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

 

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 1.

Amendment

. Section 2 (Services) of the Agreement is hereby amended such that it

reads in its entirety as follows:

     

"Employee shall serve as President and Chief Operating Officer of the Company
and perform such services for the Company as are customary for such position and
as may be assigned to him from time to time by the Chief Executive Officer of
the Company, to whom Employee shall report."

   

2.

Continuing Enforceability

. In all respects, other than as specifically set forth in this

Amendment, the Agreement shall remain unaffected by this Amendment, and the
Agreement shall continue in full force and effect, subject to the terms and
conditions thereof.

   

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

VITALSTREAM, INC.

 

EMPLOYEE

                       

By:

/s/ 

Jack Waterman

 

/s/ 

Philip N. Kaplan









   

Jack Waterman, CEO

   

Philip N. Kaplan

 